DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a final office action on the merits on patent application 17/145830, attorney docket 123329-1149. Application is assigned an effective filing date of 01/11/2021 based on application filing date, and applicant is Taiwan Semiconductor Manufacturing Co., LTD.  In the reply filed 9/21/22, claims 2, 16,18-20 have been cancelled and claims 21-25 have been added. Claims 1, 3-15, 17 and 21-25 are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant argues in his response submitted 9/21/22 that the amended claims 1 and 21 are patentable because the art of record does not teach or suggest a first and second density of transistors.  Examiner disagrees.  The term “transistor density,” while not indefinite, has two distinct meanings.  First, is many transistors arranged is a given area; and second, a transistor arranged in a given volume.  Here, art of record Zhang teaches two transistors with different cross sectional areas, and hence two densities.
Applicant’s disclosure does not specifically define density according to MPEP§ 2174 states "the meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. During patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. 
Applicants specification paragraph [0018] recites “… The area 310 can be configured to form a number of transistors in a relatively high gate density (which is sometimes referred to as “high density area 310”); and the area 350 can be configured to form a number of transistors in a relatively low gate density (which is referred to as “low density area 350”). Accordingly, features (e.g., fins) of the transistors in the low density area 350 may be more sparsely formed, when compared to features (e.g., fins) of the transistors formed in the high density area 310….”  Examiner interpreted “transistor density” to refer to areas with high “gate density” which must be broadly interpreted to mean gates in a smaller volume of transistor.   If the applicant intends to limit his invention to a transistor density based on the number of transistors in a given area, the claim must reflect that interpretation.  
However, varying the number of transistors in a given area would not distinguish the claimed devices from the prior art because the prior teaches finfets with high and low pitch or spacing. See for example Wei et al (U.S. 2013/0309838), which teaches a narrower pitch in a memory region and a greater pitch in a logic region.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8-15, 17, 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (U.S. 2020/0006333) in view of Zhang et al.  (U.S. 10,825,736).

As for claim 1,
Noh teaches in figures 2 and 3 a semiconductor device, comprising: 
a substrate (100) including a first area (II) and a second area (I); wherein the semiconductor device in the first area comprises: 
a first isolation structure (164); 
a plurality of first channel layers (128) that are formed over the first isolation structure and extend along a first direction; and 
a first gate structure (364) that wraps around each of the plurality of first channel layers and extends along a second direction perpendicular to the first direction; 
wherein the first gate structure has a first height that extends from a top surface of the first isolation structure to a top surface of the first gate structure; 
wherein the semiconductor device in the second area comprises: 
a second isolation structure (162); 
a plurality of second channel layers (126) that are formed over the second isolation structure and extend along the first direction; and 
a second gate structure (362) that wraps around each of the plurality of second channel layers and extends along the second direction; 
wherein the second gate structure has a second height that extends from a top surface of the second isolation structure to a top surface of the second gate structure; and wherein the second height is greater than the first height. (shown in figure 2)
Noh does not teach a first density of transistors formed in the first area is greater than a second density of transistors formed in the second area.
However, Zhang teaches in figure 2, a first density of transistors (35’) formed in the first area is greater than a second density of transistors (35) formed in the second area.
It would have been obvious to one skilled in the art at the effective filing date of this application to decrease the density of the stack of transistor to allow thicker gate dielectric and higher voltage.  Zhang [co1 ln 17]. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 3,
Noh in view of Zhang makes obvious the semiconductor device of claim 1, and Noh teaches that the semiconductor device in the first area further comprises a first substrate protruding portion protruding (figure 2, 104) from the substrate, and the semiconductor device in the second area further comprises a second substrate protruding portion (figure 2, 102) protruding from the substrate.

As for claim 4,
Noh in view of Zhang makes obvious the semiconductor device of claim 3, and Noh teaches the first substrate protruding portion is disposed below a bottommost one of the plurality of first channel layers and extend along the first direction, and the second substrate protruding portion is disposed below a bottommost one of the plurality of second channel layers and extend along the first direction. (shown in figure 2, along into the page in the first direction of figure 2)

As for claim 5,
Noh in view of Zhang makes obvious the  semiconductor device of claim 4, and Noh teaches a height difference between the top surface of the second isolation structure and a top surface of the second substrate protruding portion is greater than a height difference between the top surface of the first isolation structure and a top surface of the first substrate protruding portion.(H1 and H2 shown in figure 2, The difference between H1 and the top of the substrate portion of the  fin 102 is near zero, and the difference between H2 and ;the top of 104 is negative.)

As for claim 6,
Noh in view of Zhang makes obvious the semiconductor device of claim 1, and Noh teaches the semiconductor device in the first area further comprises a first source/drain structure (284, in figure 3) coupled to each of the plurality of first channel layers, and the semiconductor device in the second area further comprises a second source/drain structure (282) coupled to each of the plurality of second channel layers.

As for claim 8,
Noh in view of Zhang makes obvious the semiconductor device of claim 6, and Noh teaches that the second source/drain structure (282) extends into the substrate farther than first source/drain structure does (284, shown in figure 3 where the bottom of 282 is lower than 284).

As for claim 9,
Noh in view of Zhang makes obvious the semiconductor device of claim 6, and Noh teaches that a height of the second source/drain structure is greater than a height of the first source/drain structure. (the second s/d covers 3 channel portions, and the first covers only 2).

As for claim 10,
Noh teaches a semiconductor device, comprising: 
A first stack structures formed in a first area (area ii) of a substrate, wherein the first stack structures are configured to form first transistors; 
a second stack structures formed in a second area of the substrate, wherein the plurality of second stack structures are configured to form a plurality of second transistors (stack structures are shown in figure 3); 
a first isolation structure (164) disposed between neighboring ones of the plurality of first stack structures (arrangement of parallel fins shown in figure 18) and has a first height (h2); and 
a second isolation structure (162) disposed between neighboring ones of the plurality of second stack structures (arrangement of parallel fins shown in figure 18) and has a second height; wherein the first height is greater than the second height ([0048]).
Noh teaches a plurality of each type of transistor in paragraph [0003].
Noh does not teach a first density of transistors formed in the first area is greater than a second density of transistors formed in the second area.
However, Zhang teaches in figure 2, a first density of transistors (35’) formed in the first area is greater than a second density of transistors (35) formed in the second area.
It would have been obvious to one skilled in the art at the effective filing date of this application to decrease the density of the stack of transistor to allow thicker gate dielectric and higher voltage.  Zhang [co1 ln 17]. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 11,
Noh in view of Zhang makes obvious the semiconductor device of claim 10, and Noh teaches that each of the plurality of first stack structures includes a first substrate protruding portion (104) protruding from the substrate and one or more first channel layers (128), and the first substrate protruding portion and the one or more first channel layers are vertically spaced from each other (fig 2); 
and wherein each of the plurality of second stack structures includes a second substrate protruding portion (102) protruding from the substrate and one or more second channel layers, and the second substrate protruding portion and the one or more second channel layers are vertically spaced from each other (fig.2).

As for claim 12,
Noh in view of Zhang makes obvious the semiconductor device of claim 11, and Noh teaches that teaches a height difference between a top surface of the second isolation structure and a top surface of the second substrate protruding portion is greater than a height difference between a top surface of the first isolation structure and a top surface of the first substrate protruding portion. (The difference between H1 and the top of the substrate portion of the fin 102 is near zero, and the difference between H2 and the top of 104 is negative.) 

As for claim 13,
Noh in view of Zhang makes obvious the semiconductor device of claim 10, and Noh teaches that the plurality of first transistors each comprise a first metal gate structure (364) having a first height (top surface to top of 124), and the plurality of second transistors (362) each comprise a second metal gate structure having a second height (top surface to top of the protrusion of 102); and wherein the second height is greater than the first height (fig. 3).

As for claim 14,
Noh in view of Zhang makes obvious the semiconductor device of claim 10, and Noh teaches that the plurality of first transistors each comprise a pair of first source/drain structures (284) having a first height, and the plurality of second transistors each comprise a pair of second source/drain structures (282) having a second height; and wherein the second height is greater than the first height. (the second s/d covers 3 channel portions, and the first covers only 2, so has a greater bottom to top height).

As for claim 15,
Noh in view of Zhang makes obvious the semiconductor device of claim 14, and Noh teaches that the second source/drain structures (284) extend into the substrate farther than first source/drain structures do. (282, shown in figure 3 where the bottom of 282 is lower than 284).

As for claim 17,
Noh in view of Zhang makes obvious the semiconductor device of claim 10, and Noh teaches that each of the first transistors includes a core transistor, and each of the second transistors includes an input/output (I/O) transistor. The deployment of the transistors in a circuit is and intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987).

As for claim 21,
Noh teaches in figures 2 and 3 a semiconductor device, comprising: 
a substrate (100) including a first area (II) and a second area (I); 
wherein the semiconductor device in the first area comprises: 
a first isolation structure (164); 
a plurality of first channel layers (128) that are formed over the first isolation structure and extend along a first direction (into the paper of figure 2 i.e. the first direction); 
a first substrate protruding portion (102) protruding from the substrate; 
and a first gate structure (362) that wraps around each of the plurality of first channel layers and extends along a second direction (second direction) perpendicular to the first direction; 
wherein the first gate structure has a first height that extends from a top surface of the first isolation structure to a top surface of the first gate structure (;
 wherein the semiconductor device in the second area comprises: 
a second isolation structure (162); 
a plurality of second channel layers (126) that are formed over the second isolation structure and extend along the first direction;
 a second substrate protruding portion protruding from the substrate; and 
a second gate structure that wraps around each of the plurality of second channel layers and extends along the second direction; 
wherein the second gate structure (362) has a second height that extends from a top surface of the second isolation structure to a top surface of the second gate structure; 
wherein the second height is greater than the first height shown in figure 2, the gate in region I is longer because the bottom extends down further from a common top surface); and 
Figure 16 shows a height difference between the top surface of the second isolation structure and a top surface of the second substrate protruding portion is greater than a height difference between the top surface of the first isolation structure and a top surface of the first substrate protruding portion. (the isolation of the second side (I) is coplanar with the top of the substrate protrusion and the second side is below the protrusion, so is a negative height).
However, Zhang teaches in figure 2, a first density of transistors (35’) formed in the first area is greater than a second density of transistors (35) formed in the second area.
It would have been obvious to one skilled in the art at the effective filing date of this application to decrease the density of the stack of transistor to allow thicker gate dielectric and higher voltage.  Zhang [co1 ln 17]. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 22,
Noh in view of Zhang makes obvious the semiconductor device of claim 21, and Noh teaches that the semiconductor device in the first area (ii, in figure 3) further comprises a first source/drain structure (284) coupled to each of the plurality of first channel layers, and the semiconductor device in the second area further comprises a second source/drain structure (282) coupled to each of the plurality of second channel layers.

As for claim 24,
Noh in view of Zhang makes obvious the semiconductor device of claim 22, and figure 3 of Noh shows the second source/drain structure (282) extends into the substrate farther than first source/drain structure (284) does.

Claims 7, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Noh in view Zhang, and further in view of Jeong et al.  (U.S. 2017/0365522).

Noh in view of Zhang makes obvious the semiconductor device of claim 6, but does not teach that a height difference between a bottom surface of the second source/drain structure and the top surface of the second isolation structure is greater than a height difference between a bottom surface of the first source/drain structure and the top surface of the first isolation structure. 
However, Jeong teaches a height difference between a bottom surface of the second source/drain structure and the top surface of the second isolation structure is greater than a height difference between a bottom surface of the first source/drain structure and the top surface of the first isolation structure. (figure 3A shows the STI offset from the S/D 230A by the height L21 of the left transistor and the STI 112B touching the S/D 230B in the right transistor.)
It would have been obvious to one skilled in the art at the effective filing date of this application to offset the S/d of Noh as taught by Jeong so that leakage and short circuits can be reduced, Jeong [0068]. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 23 and 25, Noh in view of Zhang makes obvious the device of claim 22 but does not teach a height difference between a bottom surface of the second source/drain structure and the top surface of the second isolation structure is greater than a height difference between a bottom surface of the first source/drain structure and the top surface of the first isolation structure.
However, Jeong teaches a height difference between a bottom surface of the second source/drain structure and the top surface of the second isolation structure is greater than a height difference between a bottom surface of the first source/drain structure and the top surface of the first isolation structure. (figure 3A shows the STI offset from the S/D 230A by the height L21 of the left transistor and the STI 112B touching the S/D 230B in the right transistor.)
It would have been obvious to one skilled in the art at the effective filing date of this application to offset the S/d of Noh as taught by Jeong so that leakage and short circuits can be reduced, Jeong [0068]. One skilled in the art would have combined these elements with a reasonable expectation of success.
Claim 25 broadens the height to any measurable height, so the height of Jeong reads on the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Primary Examiner, Art Unit 2893